Citation Nr: 1313516	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  02-17 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and to include as secondary to service-connected low back strain.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the Atlanta, Georgia Regional Office (RO) which denied, in part, service connection for a psychiatric disorder.  Thereafter, the Veteran filed a timely substantive appeal.

The above issue was remanded by the Board in November 2004, October 2007, and March 2010 for evidentiary development.  

In a decision dated in September 2011, the Board denied service connection for a psychiatric disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in June 2012, the Court vacated the Board's September 2011 decision, and remanded the issue back to the Board for development consistent with the Court's Order and pursuant to a Joint Motion for Remand (JMR) filed by the parties.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has raised a claim for an acquired psychiatric disorder, to include PTSD with symptoms of anxiety, panic and depression.

Service treatment records are negative for any specific complaints, treatment, or diagnoses related to a psychiatric disorder.  The Veteran underwent an enlistment examination in August 1974, and a separation examination in June 1978.  No relevant abnormalities were noted.

The post-service medical evidence of record shows continued treatment for depression, anxiety, and substance abuse from approximately 2001 to present.  Most of the VA treatment records provide a diagnosis of a mood or adjustment disorder.  In April 2009, the Veteran was afforded a VA examination.  The examiner reported that the Veteran met the criteria for depressive disorder and opined that it was less likely as not that the Veteran's depressive disorder was related to the Veteran's active duty service or related to or aggravated by his service-connected low back strain.  The VA examiner reasoned that the Veteran had been unable to work since 2000 due to the back strain, but first sought treatment for mental health in 2003 for cannabis abuse.  He opined that because evidence showed no treatment for depression until 15 years after service and three years after the back disorder prevented the Veteran from working, there was no relationship to service.

With regard to the Veteran's claim for PTSD, the Veteran does not contend, nor do his service records reflect, that he engaged in combat or that his claimed stressors are combat-related.  In this regard, the Board notes that the Veteran's service records indicate a military occupational specialty of combat engineer and bridge specialist, but there is no evidence that the Veteran had any foreign service.  

A review of the record shows that the Veteran has provided some information regarding the claimed service events albeit some of the information appears to be anecdotal in nature and thus, not capable of corroboration by official records.  The Veteran contends that his witnessed the butchering of a goat during Special Forces training, being shot in the fact with a blank round from an M-16, being robbed at gunpoint, and being continually harassed by a sergeant.  

The Veteran's service personnel file noted that the Veteran was disqualified from his nuclear duty position in April 1976, for his inability to work with people.  Additionally a January 2011 RO Formal Finding determined that the information required to corroborate the stressful events incurred by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC), the Marines Research Center, and the National Archives and Records Administration (NARA) to request records to corroborate the Veteran's stressors.  The Board notes that the Veteran has been offered the opportunity to submit additional information regarding his claimed stressors, and has not responded to such requests. 

In the JMR, the parties agreed that the VA examination that was conducted in April 2009 was inadequate, in that the VA examiner's opinion that the Veteran's psychiatric disorder was less likely as not related to military service was conclusory.  In providing his opinion, the examiner noted that there was no evidence of treatment for depression for at least 15 years after discharge and three years after the back strain prevented him from working.  The parties found that the examiner did not provide further rationale as to the clinical significance of these time frames.  

Additionally, in the JMR, the parties found that the April 2009 VA examiner appeared to use an equivocal statement the Veteran made during the examination to support an opinion that the etiology of the Veteran's depressive disorder was due to financial concerns.  However, in the JMR, it was noted that because the Veteran has not demonstrated the medical knowledge required to establish such an etiological nexus, the VA examiner erred in relying on the Veteran's equivocal statement for his opinion.  Accordingly, the parties found the April 2009 VA examination was insufficient for use by the Board because the examiner did not adequately explain why he opined that the Veteran's depressive disorder is less likely as not related to military service or related to service-connected back strain.

Based on the foregoing, in the JMR, the parties agreed that the VA should obtain a new medical opinion addressing whether the Veteran's depressive disorder may be associated with service to include a service-connected disability.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from February 2010 through the present.  Also ask the Veteran whether he has received any other additional evaluation or treatment for his psychiatric disability(ies).  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then, schedule the Veteran for a VA compensation examination to determine the etiology of the variously diagnosed psychiatric disorders.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report. 

      The examiner should be asked to address the following:

A. Assign a diagnosis for each psychiatric disability the Veteran currently manifests.  Reconcile any conflicting diagnoses in the record.

B. For each diagnosed acquired psychiatric disorder, state whether it is at least as likely as not (probability of at least 50 percent) that such disorder was incurred in or is otherwise related to the Veteran's active military service.

C. If PTSD is diagnosed, specify the stressor(s) upon which the diagnosis is based and discuss how the DSM-IV criteria are met for this diagnosis and its relationship to this specific event during the Veteran's military service.  Conversely, if PTSD is not diagnosed, explain why the Veteran does not meet the criteria for this diagnosis.

D. State whether it is at least as likely as not (50 percent probability) that a diagnosed acquired psychiatric disorder was caused by the Veteran's service-connected low back disability.

E. State whether it is at least as likely as not (50 percent probability) that a diagnosed acquired psychiatric disorder was aggravated (permanently or chronically worsened) by the Veteran's service-connected low back disability.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles and reconciling all conflicting evidence.  To assist in making this important determination of causation, the examiner must review the Veteran's claims file, including a complete copy of this remand, and must discuss the underlying rationale for all opinions expressed and conclusions reached-if necessary citing to specific evidence in the file.  The examiner is cautioned that a "mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion."  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

3.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



